PER CURIAM.
The judgment of the district court in this case (Fla.App., 197 So.2d 574) is one of reversal. There appears, however, to be no majority opinion.
Petition for certiorari has been filed here alleging conflict with Roberts v. State, Fla., 164 So.2d 817; Grant v. State, Fla., 171 So.2d 361 and Male v. State, Fla.App., 189 So.2d 521, all relating to the admissibility of a confession.
In view of the reversal by the district court without a majority opinion setting forth the reasons therefor, request is respectfully made to the District Court of Appeal, Second District, that it prepare and adopt a majority opinion setting forth the theory and reasoning upon which the judgment of reversal is based. Jurisdiction of the cause is relinquished to that court temporarily for that purpose. When this has been accomplished, the cause shall be returned to this Court which will then proceed to determine whether or not sufficient conflict exists to require a further review here. See Solomon v. Sanitarians’ Registration Board, Fla., 147 So.2d 132; Sanitarians’ Registration Board v. Solomon, Fla.App., 148 So.2d 744, and Solomon v. Sanitarians’ Registration Board, Fla., 155 So.2d 353.
It is so ordered.
O’CONNELL, C. J., and DREW, THORNAL, CALDWELL and ERVIN, JJ., concur.